Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable subject matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior arts of record do not render obvious, nor anticipate the combination of claimed elements including the technique of:
“receiving, by a computer system, a first search query from a first client device associated with a first member;
receiving, by the computer system, a second search query from a second computer system associated with a second member; 
determining, by the computer system, that the first member has access to less than a threshold number of records from a plurality of records; 
responsive to determining that the first member has access to less than the threshold number of records from the plurality of records;
determining, by the computer system, records accessible by the first member from the plurality of records; 
identifying, by the computer system, records relevant to the first search query from the determined records accessible by the first member; and
transmitting, by the computer system to the first client device, first search results that include the identified records relevant to the first search query;


responsive to determining that the second member has access to more than the threshold number of records from the plurality of records;
identifying, by the computer system from the plurality of records, records relevant to the second search query; 
determining, by the computer system, records accessible by the second member from the identified records relevant to the second search query; and
transmitting, by the computer system to the second client device, second search results that include the determined records accessible by the second member.”
Claims 8 and 15 are allowed by similar reason as discussed above.
The closest reference, Barsness et al. (2017/0339150) discloses a county of payroll records have been accessed exceeds a threshold number amount, the security component determine that the data is being improperly accessed (paragraph [0026]).  However, Barsness does not explicitly disclose controlling and comparing the record number accessed by first and second members with the threshold number and determining and transmitting the search results (emphasis added).
Discussion on other references:
Robichaud et al. (2016/0225271) discloses that the system stores the timestamped events in a data store, and enables a user to run queries against the data store to retrieve events that meet specified criteria such as containing certain keywords or having specific values in defined fields (paragraph [0061]). 
Nefedov et al. (2013/0263206) discloses that a data access policy may be determined to be in a predetermined format (paragraph [0044]).


Nolan et al. (2009/0083240) discloses that a query component can employ a plurality of filters that are implemented to customize retrieval for a predetermined portion of the data for a designed period (abstract).
Puri et al. (2005/0108537) discloses creating a query designed to identify electronic records in the dataase that meet criteria designed in the query (paragraph [0012]).
The prior arts as cited above fail to disclose the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 


	/WILSON LEE/               Primary Examiner, Art Unit 2152